Citation Nr: 1313588	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  05-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis, to include on an extraschedular basis. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to June 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the RO in Montgomery, Alabama. 

In May 2009, the Board remanded the claim for an increased rating for a low back disability for additional development.  The appeal returned to the Board in November 2010, and the Board denied the claim for an increased rating on a schedular basis.  The claims for an increased rating on an extraschedular basis and entitlement to TDIU were remanded for further development.  The Veteran appealed the denial of the claim for an increased rating to the Court of Appeals for Veterans Claims (Court).   In November 2011, the Court granted a Joint Motion for Remand filed by the parties, which requested that the portion of the November 2010 decision that denied an increased rating for a low back disability on a schedular basis be vacated and remanded.  The appeal was returned to the Board and in June 2012 the Board remanded the increased rating claim (on a schedular and extraschedular basis) and the claim for entitlement to TDIU for further development.   The case has now returned to the Board for additional appellate action.

In March 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Montgomery RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with the Board's previous remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In its November 2010 and June 2012 remands, the Board ordered that the RO should refer the Veteran's claim for an increased rating for a low back disability to the Director of Compensation and Pension Service (Director) for consideration of whether an extraschedular rating was warranted under  38 C.F.R. § 3.21(b).  The Board specifically found in November 2010 that referral to the Director was required as the rating criteria were not adequate to evaluate the service-connected disability and there was evidence of marked interference with employment.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Review of the paper and virtual claims file establishes that the increased rating claim was never referred to the Director; instead, the AMC merely concluded that extra-schedular consideration was not warranted in its December 2012 supplemental statement of the case (SSOC).  Another remand is required for referral to the Director as the Board may not assign an extra-schedular rating in the first instance.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Additionally, the record does not indicate that the claim for entitlement to TDIU has been adjudicated pursuant to the Board's November 2010 and June 2012 remands.  Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the November 2010 remand, the Board concluded that the Veteran had raised a claim for entitlement to TDIU and referred the claim for adjudication by the originating agency.  The Veteran would be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  On remand, the RO should send the Veteran appropriate notice regarding his claim for entitlement to a TDIU and the claim should then be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Refer the Veteran's claim for an increased rating for herniated nucleus pulposus of the lumbar spine to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. §3.321(b) for consideration of whether extraschedular ratings are warranted.

3.  After completion of the foregoing, adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC (to include the issue of entitlement to TDIU if not granted), before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


